Citation Nr: 1819414	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1967 to April 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a January 2012 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2017, the Veteran testified at a Board hearing.  The transcript is of record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the right shoulder disability is etiologically related to the Veteran's period of active service.    


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal the Board finds that any deficiencies in the VA's duties to notify and assist were not prejudicial to the Veteran.  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Nothing in the regulatory or statutory provisions require both medical and competent lay evidence; rather, competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board can weigh the lay testimony and make a determination as to whether the lay testimony supports a finding of in-service incurrence or continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007)   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence of record establishes that the Veteran has a current right shoulder disability.  The Veteran's physician reported that the Veteran underwent a right shoulder replacement in 2003 and continues to have chronic pain and positive impingement and Hawkins of the right shoulder.  See Correspondence November 2017.  Thus, a current diagnosis is established.  

The Board finds the Veteran had an in-service event that resulted in injury to his right shoulder.  The Veteran's service treatment records note complaints of right shoulder pain during active service.  Additionally, the Veteran submitted three buddy statements confirming his in-service event of a fall that injured his right shoulder.  The Board finds the buddy statements credible and probative.  

In January 2012, the Veteran underwent a VA examination.  The examiner opined the right shoulder injury was not related to service because the service treatment records stated that the Veteran reported having a "trick shoulder" and dislocating his right shoulder 20 times within the past two years.  Additionally, the VA examiner found the service treatment records were inconsistent with the Veteran's current statement that he had first dislocated his shoulder around 1992.  See VA Examination January 2012.

The Veteran submitted a medical opinion from his private physician in November 2017.  The physician opined that is at least as likely as not that his fall while in the United States Navy caused or aggravated his right shoulder condition causing pain and dislocation.  The physician further stated that this injury resulted in the Veteran needing a right shoulder replacement in 2003 and the Veteran continues to suffer from chronic pain.  

In October 2017 the Veteran had a hearing and testified that after his initial injury in service he did not have any injuries or occurrences that caused him to aggravate or reinjure his shoulder.  He also clarified his statement about dislocating his shoulder 20 times.  The Veteran explained that he was a gymnast and dislocating is a gymnastic term pertaining to the rings.  See Hearing Transcript October 2017.  The Board finds the Veteran competent and credible.    

The Board finds the VA examiner's opinion is based on inaccurate facts; therefore, greater probative weight is given to the opinion of the Veteran's physician finding the in-service fall is at least as likely as not related to the Veteran's current right shoulder disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Resolving all doubt in favor of the Veteran, the Board finds entitlement to service connection for right shoulder disability is warranted.


ORDER


Entitlement to service connection for right shoulder disability is granted.  




____________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


